                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                               HELENA DIVISION


LL LIQUOR, INC., d/b/a Lolo                    Case No. CV-15-071-H-SEH
Liquor, a Montana corporation,
                                              JUDGMENT IN A CIVIL CASE
                       Plaintiff,

   vs.

STATE OF MONTANA; STEVE
BULLOCK, in his official capacity as
the Governor of Montana;
MONTANA DEPARTMENT OF
REVENUE; MIKE KADAS, in his
official capacity as the Director of the
Montana Department of Revenue;
and JOHN DOES I-X,

                       Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 111), Plaintiff
 LL Liquor, Inc., is awarded judgment against Defendants State of Montana,
 Governor Steve Bullock, Montana Department of Revenue, and Director Mike
 Kadas in the principal amount of $5,000,000.00 USD. Post-judgment interest will
 accrue at 1. 79% from and after October 1, 2019, until the judgment is satisfied.

         Dated this 27th day of November 2019.
TYLER P. GILMAN, CLERK

By: /s/ Heidi Gauthier
Heidi Gauthier, Deputy Clerk
